Citation Nr: 0203373	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  99-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 
1991, for service connection for lumbar strain with 
degenerative arthritis.

2.  Entitlement to an effective date earlier than May 16, 
1991, for service connection for sinusitis.

3.  Entitlement to an effective date earlier than January 12, 
1998, for service connection for neuropathy of the lower 
extremities as secondary to service-connected cold injury to 
the lower extremities.

4.  Entitlement to an effective date earlier than May 17, 
1991, for the grant of a 30 percent disability evaluation for 
irritable colon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C.

In his VA Form 9, received in November 1999, the veteran 
requested a Central Office hearing.  However, in 
correspondence received in March 2000, he withdrew his 
request for the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A February 1978 rating decision granted service 
connection for residuals of cold injury to both feet and 
irritable colon with lactose intolerance; service connection 
was denied for a back sprain.  The veteran did not appeal the 
decision.

3.  An April 1987 Board decision denied entitlement to 
service connection for sinusitis; the Board decision subsumed 
the prior October 1985 initial rating decision which also 
denied service connection for sinusitis.

4.  The veteran submitted his claim to reopen his earlier 
claim for service connection for sinusitis on March 9, 1988.

5.  The veteran's claim to reopen his earlier claim for 
service connection for a back disability was received on 
October 27, 1988.

6.  An August 1991 Board decision denied entitlement to an 
evaluation in excess of 10 percent for the veteran's 
irritable colon condition; the Board decision subsumed prior 
rating decisions in which the RO denied an increased 
evaluation for irritable colon.

7.  Following the August 1991 Board decision, May 1991 VA 
hospital treatment records were received in conjunction with 
another claim.

8.  The May 17, 1991, treatment records constitute an 
informal claim since a formal claim for an increased 
evaluation for irritable colon was received on October 9, 
1991.

9.  There is no evidence dated within the 1-year time period 
prior to May 17, 1991, which shows that it is factually 
ascertainable that the veteran is entitled to a 30 percent 
evaluation for his service-connected irritable colon 
condition.

10.  In a January 1999 rating decision, the RO separated the 
veteran's service-connected residuals of cold injury to both 
feet, and granted separate additional 10 percent ratings for 
neuropathy of the left and right lower extremities, effective 
from January 12, 1998, the enactment date for the amended 
criteria pertaining to diseases of the arteries and veins.

11.  There was no legal basis for the assigned separate 10 
percent ratings for neuropathy to the lower extremities prior 
to the change in the rating criteria, which are more 
favorable to the veteran.



CONCLUSIONS OF LAW

1.  An effective date of October 27, 1988, for service 
connection for lumbar strain with degenerative arthritis is 
warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & 
Supp 2001); 38 C.F.R. § 3.400(b)(2)(i) (2001).

2.  An effective date of March 9, 1988, for service 
connection for sinusitis is warranted.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 1991 & Supp 2001); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).

3.  The criteria for an effective date earlier than January 
12, 1998, for service connection for neuropathy of the lower 
extremities have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.114, 3.400 
(2001).

4.  The criteria for an effective date earlier than May 17, 
1991, for a 30 percent disability rating for irritable colon 
condition with gastroesophageal reflux have not been met.  
38 C.F.R. §§ 5103A, 5107, 5110 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.102, 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's notice of disagreement 
with the effective dates, he was issued a statement of the 
case in September 1999, outlining the regulatory requirements 
in determining effective dates and the evidence considered in 
determining the effective dates for his claims.  The veteran 
has been afforded an opportunity to respond to the stated 
requirements and to offer any additional evidence.  The Board 
finds that the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claims.  Since the veteran has not indicated that 
there is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

The Law and Regulations

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  Where decisions have become final by 
appellate decision or failure to timely initiate and perfect 
an appeal prior to receipt of an application for 
reconsideration or to reopen, the effective date will be the 
date of receipt of such application or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (h)(2).  

Pursuant to 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114(a) 
states that where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (2001).

The effective date of an award of increased compensation, is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.157(b)(1) 
(2001), an informal claim may consist of a VA report of 
examination or hospitalization.  The date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or admission.

Factual Background

A February 1978 rating decision granted service connection 
for cold injury to both feet and assigned a 10 percent 
rating, and granted service connection for irritable colon 
with lactose intolerance and assigned a noncompensable 
rating.  The rating decision included the veteran's 
complaints of numbness and tingling in both feet as symptoms 
of his cold injury.  Service connection for a back strain was 
also denied.  He did not timely appeal the decision.  In July 
1984, the veteran submitted a claim for an increased 
evaluation for his service-connected disabilities.  A January 
1985 rating granted a 10 percent evaluation for his irritable 
bowel condition.  He did not appeal the rating decision.

In May 1985, the veteran submitted his initial claim for 
service connection for sinusitis.  An October 1985 rating 
decision denied this claim and the veteran appealed.  An 
April 1987 Board decision also denied entitlement to service 
connection for sinusitis.  

The veteran again submitted a claim for an increased 
evaluation for irritable bowel condition in July 1987.  The 
claim was denied in a February 1988 rating decision, which 
also found gastroesophageal reflux to be part of his service-
connected gastrointestinal disability.  The veteran appealed 
the decision.  

Received on March 9, 1988, was the veteran's request to 
reopen his earlier claim for service connection for sinusitis 
and initially raised the issue of entitlement to service 
connection for neurological disorders.  He attempted to 
reopen his claim for service connection for a back disability 
in correspondence received on October 27, 1988.

A March 1989 rating decision and June 1990 hearing officer's 
decision both denied service connection for neurological 
disorder and peripheral neuropathy.  In an August 1991 
decision, the Board denied entitlement to an evaluation in 
excess of 10 percent for the veteran's irritable colon 
condition.

Subsequently, May 1991 VA hospital records, not considered in 
the 1991 Board decision, were received with the veteran's 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (which included low back pain), on October 9, 1991.  
In the claim, a VA Form 21-4138, the veteran requested 
compensation and also requested service-connected disability 
rating, which the Board construes to be a request for 
increased evaluations.  The May 1991 hospital records, 
although primarily referring to treatment for disabilities 
other than the service-connected irritable colon condition, 
do note the condition on several occasions, first noting the 
veteran was tolerating clear liquids on May 17th.  Subsequent 
treatment records show ongoing complaints of chest pain and 
gastrointestinal complaints associated with a possible hiatal 
hernia and gastroesophageal reflux.

VA treatment records, dating from May 1990 until the time of 
the May 1991 hospitalization, show no complaints, findings, 
treatment or diagnoses referring to the veteran's irritable 
colon with gastroesophageal reflux.

In January 1999, the RO granted service connection for lumbar 
strain, effective from October 9, 1991; sinusitis, effective 
from May 16, 1991; and neuropathy to the lower extremities, 
effective from January 12, 1998.  The grants of service 
connection for lumbar strain and sinusitis were based on 
consideration of the veteran's service medical records.  The 
rating decision also granted an increased, 30 percent 
evaluation for irritable colon condition, effective from May 
17, 1991, the day after the VA hospital records show the 
veteran's surgery and the date first noting his 
gastrointestinal disorder.

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for lumbar 
strain.  He argues that he is entitled to an effective date 
sometime in 1984, the year he asserts he first attempted to 
reopen the claim.  However, in reviewing the evidence of 
record, and applying the pertinent regulations, it is 
apparent that the veteran did not appeal the February 1978 
rating decision denying a claim for low back strain and that 
he did not attempt to reopen his claim until October 27, 
1988.  There is no evidence that the veteran was subsequently 
informed that he should submit new and material evidence at 
that time or that service connection was predicated on any 
evidence submitted after October 27, 1988.  Therefore, 
although there is no basis in the record for establishing a 
1984 effective date for the grant of service connection for a 
back strain, the evidence of record does support an effective 
date of October 27, 1988, as the successful claim to reopen 
his claim was received on that date.

Accordingly, the Board concludes that the preponderance of 
the evidence supports entitlement to an award of service 
connection for back strain with degenerative changes on 
October 27, 1988, but not earlier.  38 U.S.C.A. §§ 5107(b), 
5110(a); 38 C.F.R. §§ 3.102, 3.400.

Likewise, the veteran contends that he is entitled to an 
effective date sometime in 1984 for service connection for 
sinusitis.  He again asserts he first attempted to reopen the 
claim that year.  A review of the evidence of record shows 
that the veteran did not file his initial claim for service 
connection for sinusitis until May 1985 and that his appeal 
was ultimately denied in an April 1987 Board decision.  His 
first subsequent attempt to reopen the claim was not received 
until March 9, 1988.  There is no evidence that the veteran 
was subsequently informed that he should submit new and 
material evidence at that time or that the ultimate grant of 
service connection was predicated on any evidence submitted 
after March 9, 1991.  Again, although there is no basis in 
the record for establishing a 1984 effective date for the 
grant of service connection for sinusitis, the evidence of 
record does support an effective date of March 9, 1988, as 
the successful claim to reopen his claim was received on that 
date.

Accordingly, the Board concludes that the preponderance of 
the evidence supports entitlement to an award of service 
connection for sinusitis on March 9, 1988, but not earlier.  
38 U.S.C.A. §§ 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.400.

The veteran also alleges he is entitled to an effective date 
of sometime in 1984 for the award of service connection for 
neuropathy of the lower extremities, as he believes he 
initially filed his claim for service connection for this 
disability sometime that year.  Although the veteran had 
filed several earlier claims for service connection for 
neurological disorders of the lower extremities, the Board 
notes that neurological symptoms were considered in the 
initial February 1978 rating decision's grant of service 
connection for residuals of cold injury to the feet and 
evaluation of that disability.  Moreover, the criteria for 
evaluating diseases of the arteries and veins were changed 
and the new regulations became effective on January 12, 1998.  
See 62 Fed. Reg. 65207 (1997).  In its January 1999 rating 
decision, the RO determined that the veteran was entitled to 
separate and compensable evaluations for his lower extremity 
neuropathy based on liberalized legislation enacted 
subsequent to his service and initial rating.  At that time, 
the RO concluded that the evidence of record showed that he 
had lower extremity neuropathy secondary to his service-
connected residuals of cold injury to the feet and awarded 
service connection for these disabilities.  Thus, in light of 
the above, the RO assigned separate 10 percent ratings under 
Diagnostic Code 8521, effective from January 12, 1998, the 
date the criteria for evaluating diseases of the arteries and 
veins were changed to allow for separate ratings for 
associated neuropathy.  This grant of service connection was 
based on the provisions of 38 C.F.R. § 3.114(a), governing 
liberalized legislation grants.  Thus, the Board is unable to 
find a basis for establishing an effective date earlier than 
January 12, 1998, for the grant of service connection for 
neuropathy of the lower extremities.

Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to an award of service 
connection for neuropathy of the lower extremities prior to 
January 12, 1998.  38 U.S.C.A. §§ 5107, 5110(a); 38 C.F.R. 
§§ 3.102, 3.114, 3.400.

Finally, the veteran contends that he is also entitled to a 
1984 effective date for the 30 percent evaluation for his 
service-connected irritable colon, the year he asserts he 
first filed his claim for an increase.  After reviewing the 
record in this case, the Board finds that entitlement to an 
effective date earlier than May 17, 1991, for the granting of 
a 30 percent rating, is not warranted.  Initially, the Board 
notes that the veteran did not appeal the Board's August 1991 
decision, which denied entitlement to a disability evaluation 
in excess of 10 percent for service-connected irritable 
colon.  Moreover, he has not alleged that the August 1991 
Board decision contained clear and unmistakable error.  
Therefore, the decision is final.

For the above reason, the Board is limited to its 
consideration of an earlier effective date for a 30 percent 
evaluation for an irritable colon condition to the evidence 
received after the final August 1991 Board decision and prior 
to the May 1991 VA hospital records.  As noted above, the 
proper effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  Because the veteran filed a claim for increase 
within one year of the May 17, 1991, VA treatment record, 
that record is accepted as the date of receipt of his claim 
for an increase.  Moreover, there are no treatment records 
for any gastrointestinal disorder of record in the 1-year 
period preceding his May 1991 hospitalization.  Therefore, 
the Board finds that it is not factually ascertainable that 
the veteran's disability had increased prior to May 17, 1991.  
The Board further finds that the proper effective date for a 
30 percent evaluation is May 17, 1991.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to an effective date earlier than May 17, 1991, 
for a 30 percent evaluation for irritable colon disorder with 
gastroesophageal reflux.  38 U.S.C.A. §§ 5107(b), 5110; 
38 C.F.R. §§ 3.102, 3.400.


ORDER

An effective date of October 27, 1988, for service connection 
for lumbar strain with degenerative changes is granted, 
subject to the criteria governing the payment of monetary 
benefits.

An effective date of March 9, 1988, for service connection 
for sinusitis is granted, subject to the criteria governing 
the payment of monetary benefits.

An effective date earlier than January 12, 1998, for service 
connection for neuropathy of the lower extremities is denied.

An effective date earlier than May 17, 1991, for the grant of 
a 30 percent evaluation for irritable colon is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

